Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered.  Applicant has argued that Funakubo is directed to Automatic Pressure Control rather than Advanced Process Control.  This argument is respectfully found to be not persuasive because Funakubo discloses features of Advanced Process control such as feedforward and prediction of results for the variables and a desired prediction  process recipe and adjustments in real time of the process recipe as stated in the rejection of the last Office Action.  With respect to the calculations such as first and second gradient equations, Funakabo discloses the coefficients and the gradients, although the rejection was an obviousness rejection, and the rejection included explanation for although Funakabo did not use the exactly the same terms, the explanation was stated in the rejection of the last Office Action for why the combination of the coefficients and gradients taught by Funakabo corresponded with the quantities in the rejected claims, for example Funakubo teaches variables such as gas flow rate (para. 0050),  the control of the plasma frequency generating  source (para. 0022),  as well as pressure, and including a teaching of suppressing fluctuations (para. 0051).  Applicant has amended  claims 12, 13, and 16   to include “wherein the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, the plasma etching result can be estimated with respect to a target etching result, such that the plasma etching result can be estimated stably”, and  claim 17  to include “when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, estimating the plasma etching result with respect to a target etching result, such that the plasma etching result is estimated stably”.  New grounds of rejection are made.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funakubo et al (US 2015/0380282 A1)(“Funakubo”) in view of Jaber (US 2006/0041403 A1) .
Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110) , and achieving a stable plasma for plasma processing  (para. 0032) including
An analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096),  and target values (para. 0096) and therefore corresponds to an analysis unit, using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the 
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)
Obtain a second regression equation representing correlation between the plasma emission intensity and the plasma processing result according to a changed recipe based on experimental data with respect to the target etching result, as Funakubo discloses setting a calculation for the pressure according to values which were predicted by the experimental data (pare. 0108), which is a disclosure of using an equation for a changed recipe, and 
Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state the terms ,  Funakubo discloses first and second equations 
Funakuto does not explicitly state when the difference between the gradient of the first regression equation and the gradient of the second regression equation is smaller than the prescribed value, the plasma etching result can be estimated with respect to a target etching result, such that the plasma etching result can be estimated stably.
Jaber, in the same field of endeavor of regression models (para. 0049), including  multivariable models (para. 0119-0120), discloses gradient-based method for minimizing a function of several variables (para. 0086 , 0119-0120 and 0141-0142), and also with minimizing the rattling (para. 0140), which is a disclosure of minimizing the instability, and Jaber also discloses more than one regression equation (para. 0142), which would include 2 regression equations which are minimized, which therefore the difference in the difference of their gradients are minimized .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Jaber with the apparatus disclosed by Junakuto in order to obtain the befefits of minimizing instability disclosed by Jaber.
Re claim 13:  The combination of Funakubo  and Jaber discloses suppressing fluctuations, as Jaber discloses minimizing instability as stated above in the rejection of claim 12.  The reasons for combining the references are the same as stated above for claim 12.
Re claim 14:  The combination of Funakubo and Jaber discloses more than one parameter may be varied, as Funakubo discloses  for example conductance and opening angle of flow controller and 
Re claim 15:  The combination of Funakubo and Jaber discloses more than one parameter may be varied, as Funakubo discloses  for example conductance and opening angle of flow controller and pressure (para. 0106), which is a disclosure of plurality of parameters.  The reasons for combining the references are the same reasons as stated above for claim 13.
 Re claim 16:   The combination of Funakubo and Jaber discloses an analysis unit, as  Funakubo also discloses an analysis unit, as Funakubo discloses a controller 16 which carries out  calculations (para. 0096) and target values (para. 0096) using the collected data values  (para. 0059-0060, 0064 and 0069) which selects a combination for advanced process control, as Funakubo discloses feedback and feedforward control (para. 0096 and 0108 and 0110), which is a disclosure of advanced process control;  of plasma emission wavelength, as Funakubo discloses plasma wavelength is used to monitor the plasma (para. 0038)  and the intensity of the emission of the wavelengths (para. 0060), time interval for the wavelength (para. 0064 and  0068-0072), and a parameter such as pressure for the plasma processing (para. 0082-0088), which Funakubo discloses  to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110)  comprising
The analysis unit, which is the controller 16 which  corresponds to an analysis unit,  obtains a first regression equation representing correlation between a plasma emission intensity and a plasma processing result from temporal change data of the plasma processing according to a fixed recipe with respect to a target etching result, as Funakubo discloses the analysis unit finding an equation with a gradient and an intercept (para. 0107), which is a disclosure of a regression equation, and of calculating a target value for the parameter which has been chosen (para. 0030-0031), the parameter which was chosen is the pressure (para. 0096-0097)

Select the combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength, and a parameter for the plasma processing the selected combination for the APC of plasma emission wavelength, time interval for the plasma emission wavelength and a parameter for the plasma processing making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses a parameter that is set such that the difference between the coefficient and the gradient is set to be smaller than the parameter (para. 0110-0113), which is a disclosure of the gradient of the first and second equations being smaller than a prescribed value, as Funakubo discloses a coefficient and gradient describing the behavior of the process before and after the adjusting of the process, which although Funakubo does not explicitly state,  is a disclosure of first and second equations, the equations are regression equations which is within the ordinary skill in the art to recognize  for the reasons stated above, and the combination of plasma emission wavelength, time interval of the wavelength, and a parameter being  the corresponding selected combination for the reasons stated above.
Jaber, in the same field of endeavor of regression models (para. 0049), including  multivariable models (para. 0119-0120), discloses gradient-based method for minimizing a function of several variables (para. 0086 , 0119-0120 and 0141-0142), and also with minimizing the rattling (para. 0140), which is a disclosure of minimizing the instability,  and Jaber also discloses more than one regression equation (para. 0142), which would include 2 regression equations which are minimized, which therefore the difference in the difference of their gradients are minimized


Re claim 17:  The combination of Funakubo and Jaber also discloses  plasma processing method using a plasma processing apparatus which uses Advanced Process Control, as Funakubo discloses a plasma processing apparatus which is a plasma etching apparatus (para. 0003)  which performs plasma processing on a specimen with APC as control (para. 0101 and  0108) to suppress fluctuations (para. 0051) in plasma processing by feedback or feed forward control (para. 0096 and 0108 and 0110)  comprising
Including an analysis unit to find a combination of plasma emission wavelength
Time interval for wavelength
A parameter for plasma processing
Including obtaining a first regression equation representing correlation between emission intensity and plasma processing result from temporal change data according to a fixed recipe with respect to a target etch result
Obtaining a second regression equation representing correlation between the plasma emission intensity and plasma processing result according to a changed recipe based on experimental data with respect to the target etching result
And selecting the combination for the APC of plasma emission wavelength, time, interval, and a parameter for plasma processing , the selected combination making a difference between a gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value,  as Funakubo discloses different wavelengths intensities are recorded as a function of time (Fig. 3 and para. 0060),  a second regression equation correlation between plasma emission 
Jaber, in the same field of endeavor of regression models (para. 0049), including  multivariable models (para. 0119-0120), discloses gradient-based method for minimizing a function of several variables (para. 0086 , 0119-0120 and 0141-0142), and also with minimizing the rattling (para. 0140), which is a disclosure of minimizing the instability, and Jaber also discloses more than one regression equation (para. 0142), which would include 2 regression equations which are minimized, which therefore the difference in the difference of their gradients are minimized
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Jaber with the apparatus disclosed by Junakuto in order to obtain the befefits of minimizing instability disclosed by Jaber.
Re claim 18:  The combination of  Funakubo and Jaber also discloses an analysis method including finding a combination of plasma emission wavelength, time interval for plasma emission wavelength, and a parameter for plasma processing, as Funakubo discloses he pressure and flow rate have correlation with the target value of exhaust efficiency (para. 0123-0124), which controls the 
The first regression equation representing a correlation between plasma emission intensity and plasma processing result from temporal change date of the plasma processing according to fixed recipe with respect to a target etching result, as Funakubo discloses different wavelengths intensities are recorded as a function of time (Fig. 3 and para. 0060),  a second regression equation correlation between plasma emission intensity and plasma processing result according to a changed recipe based on experimental data with respect to the target etching result and the combination of plasma emission wavelength, time interval and a parameter for plasma processing is selected , the combination of wavelength, time interval for the wavelength, and parameter for the plasma processing making a difference between the gradient of the first regression equation and the gradient of the second regression equation smaller than a prescribed value, as Funakubo discloses an improvement is made to the process to shorten the plasma transition state (para. 0032), which corresponds to a decrease in fluctuation, by using the experimental data as stated above .
Jaber, in the same field of endeavor of regression models (para. 0049), including  multivariable models (para. 0119-0120), discloses gradient-based method for minimizing a function of several variables (para. 0086 , 0119-0120 and 0141-0142), and also with minimizing the rattling (para. 0140), which is a disclosure of minimizing the instability, and Jaber also discloses more than one regression equation (para. 0142), which would include 2 regression equations which are minimized, which therefore the difference in the difference of their gradients are minimized
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Jaber with the apparatus disclosed by Junakuto in order to obtain the befefits of minimizing instability disclosed by Jaber.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895